Citation Nr: 1211312	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied the Veteran's claim for a higher rating.  The Veteran filed a notice of disagreement in January 2008, and the RO issued a statement of the case dated in October 2008.  The Veteran submitted his substantive appeal in October 2008.  

In January 2012, the Veteran, accompanied by his representative, testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the record was held open for 30 days in order to allow the Veteran time to submit additional evidence.  At and after the hearing, the Veteran submitted additional evidence relevant to his claim.  This evidence was accompanied by a waiver of initial RO adjudication.  This evidence will be reviewed by the Board in connection with the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran has testified and submitted evidence indicating that his service-connected PTSD has worsened since his last VA examination.  It is also noted that his last VA examination is dated in August 2000.  The Veteran was scheduled for a VA examination dated in October 2007, but did not report for this examination due to the fact that he was incarcerated at that time.  

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the United States Court of Appeals for Veterans Affairs (Court) found that, if the evidence demonstrates that the Veteran's symptoms result in occupational and social impairment equivalent to what could be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating should be assigned.  The list of symptoms set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, was noted not to be exhaustive, but rather was to service as an example to guide the Board.  Upon remand, the examiner is asked to evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment.

Next, the Board notes that the Veteran has applied for Supplemental Security Income (SSI) benefits.  In this vein, SSI benefits can be awarded in certain circumstances based on the presence of disability.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  SSI assures a minimum monthly income to needy people with limited income and resources who are 65 or older, blind, or determined disabled.  

In this case, the Veteran's date of birth is August 2, 1944, and as such, he meets the age requirements for SSI benefits.  However, the Veteran is also noted to disabled due to PTSD, and this could also serve as a basis for an award.  The Veteran's claims file, however, does not contain records related to SSI or any award in connection therewith.  As such, this matter should be remanded and records related to the Veteran's application for SSI benefits should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, with regard to a claim for individual unemployability, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

Here, the Board notes that the Veteran's claims file indicates that the Veteran has not been employed since June 2000, when he was terminated from the Merrimack county Department of Corrections due to non-compliance with a medical leave of absence.  The Veteran reported that he took his leave of absence in part due to his service-connected PTSD.  He submitted evidence indicating that he was placed on medical leave due to psychiatric conditions.  Therefore, resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Manchester, New Hampshire VA Medical Center.  The Veteran also indicated that he had outstanding records related to his claim at his Board hearing in January 2012.  The Veteran submitted authorization forms in connection with these records.  However, these records have yet to be retrieved.  Upon remand, updated records from the VA should be associated with the Veteran's claims file, as well as the medical records identified by the Veteran.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  And the Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from VA, including all records of the Veteran's treatment from the Manchester, New Hampshire VA Medical Center.  This should also include records from RTT Associates and Kris Geho, Jessica Bell, David Cantagallo, as indicated on the authorization forms submitted by the Veteran at the January 2012 Board hearing.  Finally, records of any psychiatric treatment afforded the Veteran at the New Hampshire State Prison, and a December 2008 psychiatric evaluation from James Hart, should also be obtained.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Request records related to the Veteran's application for SSI benefits and any award in connection therewith, to include  complete copies of any determination(s) made concerning the Veteran, as well as copies of any medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his PTSD symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

After examining the Veteran, the examiner should also (a) comment generally on the functional and industrial impairment caused by the Veteran's service-connected disability and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disability alone prevents him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected PTSD and whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


